DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Election/Restrictions
Withdrawn claims 1-10 have been amended to claim the invention drawn to elected claims 15-18. Claims 1-10 are rejoined, and are being examined for patentability. Claims 11-14 and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/13/20. The requirement is still deemed proper and is therefore made FINAL.

Specification
The amendment to the specification filed 2/24/21 has been entered.

Claim Objections
Claims 1-10 and 15-18 are objected to because of the following informalities:  
In claim 1, “that” should be changed to --the-- in line 11.
In claims 3 and 4, “current” should be changed to --currents-- in line 3.
In claim 6, it is not clear what “inclusive” is referring to in line 2.
In claim 8, it is not clear if the specified current recited in line 3 is referring to the specified current recited in line 3 of intervening claim 7.

In claim 15, “a” should be changed to --the-- in line 4.
Claims 2, 5, 7, 10, and 16-18 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,554,469 to Thomson et al [hereinafter Thomson].
Referring to claim 1, Thomson discloses a sensing circuitry (figures 2, 4) for a remote diode temperature sensor (10) (column 2, lines 61-63), comprising:
a biasing circuitry (12) configured to provide a number of biasing currents (I1-I4) to at least one sensing path of two sensing paths associated with a remote temperature sensor (10) (column 3, lines 4-10);
a sensing circuitry (20) configured to measure voltage levels exhibited by a voltage across the two sensing paths while the biasing currents are being provided to the at least one sensing path (column 4, lines 28-37, 60-64); and 
a measurement logic circuitry (26) configured to:

determine a temperature sensed by the remote temperature sensor responsive to the at least two voltage changes, the bias currents, and an error cancelling coefficient (correction factor) (abstract; column 3, lines 11-64; column 4, lines 28-51).

Referring to claim 2, Thomson discloses the number of biasing currents comprising pairs of biasing currents (I1-I4) (figures 2, 4).

Referring to claim 3, Thomson discloses that each biasing current of the number of biasing currents are proportional to each of the other biasing currents of the number of biasing currents (figure 2).

Referring to claim 4, Thomson discloses each biasing current of the number of biasing currents being different than each of the other biasing currents of the one or more biasing currents (figure 2).

Referring to claim 5, Thomson discloses each biasing current of the number of biasing currents being a multiple of a specified current (in Qin) (figures 2, 3; column 4, lines 13-22).

Referring to claim 6, Thomson discloses the multiple being selected from a group consisting of lx to 20x (e.g., 2x) (figures 2, 3; column 4, lines 13-22).

Referring to claim 7, Thomson discloses the biasing circuitry (12) being configured to provide a first biasing current that is a first multiple of a specified current, and the sensing circuitry (20) being configured to measure a first voltage level of the voltage across the two sensing paths while the first biasing current is being provided (figure 2; column 3, lines 4-22; column 4, lines 13-22, 28-37, 60-64).

Referring to claim 8, Thomson discloses the biasing circuitry (12) being configured to provide a second biasing current that is a second multiple of the specified current, and the sensing circuitry (20) being configured to measure a second voltage level of a voltage across the two sensing paths while the second biasing current is being provided (figure 2; column 3, lines 4-22; column 4, lines 13-22, 28-37, 60-64).

Referring to claim 9, Thomson discloses the measurement logic circuitry (26) being configured to determine a route resistance (re) associated with at least one sensing path operatively coupled to the two sensing paths responsive to the determined changes in voltage level; and determine a base resistance (rb) responsive to the determined changes in voltage level (column 2, lines 64-66; column 3, lines 32-33).

Referring to claim 10, Thomson discloses the error cancelling coefficient is a sum of the route resistance and the base resistance (equations 2, 3).

Referring to claim 15, Thomson discloses a method of cancelling a base-resistance error from a temperature calculation based on a remote temperature sensor (10) (figures 2, 4), comprising:
providing a number of bias currents (I1-I4) to at least one sensing path of two sensing paths associated with the remote temperature sensor (10):
measuring voltage levels exhibited by a voltage across the two sensing paths while the number of bias currents are provided to the at least one sensing path (column 4, lines 28-37, 60-64); 
determining at least two voltage level changes responsive to the measured voltage levels (abstract; column 3, lines 11-64; column 4, lines 28-51); and
determining a temperature sensed by the remote temperature sensor responsive to the at least two voltage level changes, the bias currents, and an error cancelling coefficient (correction factor) (abstract; column 3, lines 11-64; column 4, lines 28-51).

Referring to claim 16, Thomson discloses measuring a first voltage level change across the two sensing paths responsive to a first pair of bias currents (figures 2, 4); measuring a second voltage level change across the two sensing paths responsive to a second pair of bias currents (column 3, lines 6-15, 26-28); and determining the error cancelling coefficient (correction factor) responsive to the first voltage level change and the second voltage level change (abstract).

Referring to claim 17, Thomson discloses the first pair of bias currents being each a different multiple of a specified bias current, and the second pair of bias currents are each a different multiple of the specified bias current (figures 2, 3; column 4, lines 13-22).

Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method of cancelling a base-resistance error from a temperature calculation based on a remote temperature sensor, comprising measuring a third voltage level change across the two sensing paths responsive to a third pair of bias currents; and determining the error cancelling coefficient responsive to the first voltage level change, the second voltage level change, and the third voltage level change (claim 18).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot in view of the new grounds of rejection above.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/17/20 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/16/21